                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     CHRIMAR SYSTEMS INC, et al.,                    Case No. 16-cv-00186-SI and related cases
                                   9                   Plaintiffs,
                                                                                         SCHEDULING ORDER
                                  10             v.

                                  11     RUCKUS WIRELESS, INC.,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          After reviewing the parties’ joint case management statements and holding the January 24,

                                  15   2020 case management conference, the Court sets the following dates:

                                  16

                                  17                        Deadline                                        Event

                                  18    February 7, 2020                               Chrimar may file an Amended Complaint

                                  19                                                   adding only (1) allegations relating to the ex

                                  20                                                   parte reexamination certificate of the ‘760

                                  21                                                   patent and (2) allegations regarding the ‘825

                                  22                                                   patent. On the same date, Chrimar shall file

                                  23                                                   corresponding First Amended Infringement

                                  24                                                   contentions (Patent L.R. 3-1), and related

                                  25                                                   document production (Patent L.R. 3-2).

                                  26    February 28, 2020                              Defendants shall file responses to the

                                  27                                                   Amended Complaint. If motions are filed, the

                                  28                                                   briefing schedule is set out below.
                                   1    March 13, 2020               Chrimar may file its opposition to any
                                   2                                 motions filed as to the Amended Complaint.
                                   3    March 20, 2020               Defendants may file any replies to said
                                   4                                 motions.
                                   5    April 3, 2020, 10:00 a.m.    Hearings on any such motions.
                                   6    April 16, 2020, 2:00 p.m.    Case Management Conference. All further
                                   7                                 dates to be scheduled at that conference.
                                   8

                                   9

                                  10          IT IS SO ORDERED.
                                  11   Dated: January 30, 2020
                                  12                                ______________________________________
Northern District of California
 United States District Court




                                  13                                SUSAN ILLSTON
                                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                    2
